Citation Nr: 1624366	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to additional compensation based on the grant of service connection for ischemic heart disease beginning November 2, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted ischemic heart disease at 10 percent effective November 2, 2001, and at 30 percent since November 6, 2008.  


FINDING OF FACT

When service connection was granted for ischemic heart disease effective November 2, 2001, the Veteran was already in receipt of a total disability rating for individual unemployability due to service-connected disabilities (TDIU) that entire time period.  


CONCLUSION OF LAW

There is no legal basis for the payment of additional compensation based on the grant of service connection for ischemic heart disease beginning November 2, 2001.  38 C.F.R. §§ 4.16(a), 4.25 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There is no duty to notify when there is no entitlement under the law to the benefit being sought, as there is no possible evidence that could help substantiate the claim.  That is the scenario here.  At the hearing before the undersigned, the Veteran was able to express his concerns, and the reasons for the denial were explained to him.  However, there was no duty to inform him of how he could substantiate his claim, because there is no way additional disability benefits are payable when a claimant is already compensated at a 100 percent rate. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no further assistance that could substantiate this claim, as it is a matter of law.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Additional Compensation for Ischemic Heart Disease

The Veteran seeks payment of retroactive compensation since November 2, 2001, the date he was granted service connection for ischemic heart disease as the result of a February 2011 rating decision.  That decision granted the Veteran service connection for ischemic heart disease at 10 percent, effective November 2, 2001, and 30 percent since November 6, 2008.  

The record reflects a March 2005 rating decision granted service connection for posttraumatic stress disorder (PTSD) at 70 percent, effective November 2, 2001, and a schedular TDIU (i.e., 100 percent rating based on unemployability due to his service-connected PTSD) effective November 2, 2001.  A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Thus, even though service connection was granted for ischemic heart disease in February 2011 with an effective date of November 2, 2001, since the Veteran was already in receipt of a 100 percent disability rating for the same time period, his overall compensation level did not increase.  Accordingly, the issue of entitlement to additional compensation based on the grant of ischemic heart disease effective November 2, 2001, is denied as there is no legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Simply put, compensation at the 100 percent level is the maximum benefit payable, other than ancillary benefits such as special monthly compensation.  The Veteran stated that he just did not understand VA's compensation scheme, which is understandable, but the representative was able to explain it to him before the hearing, and hopefully this addressed his concerns.  


ORDER

Entitlement to additional compensation based on the grant of ischemic heart disease beginning November 2, 2001, is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


